MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Dec 28 2015, 8:42 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Gregory F. Zoeller
Indianapolis                                            Attorney General of Indiana

                                                        Ian McLean
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Mandy Monnett,                                          December 28, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1506-CR-603
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Clayton Graham,
Appellee-Plaintiff.                                     Judge
                                                        The Honorable Steven Rubick,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G07-1501-CM-986



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 1 of 7
                                          Case Summary
[1]   On the evening on January 10, 2015, Appellant-Defendant Mandy Monnett

      went to Cassie Maxwell’s residence and punched Maxwell in the face.

      Monnett was subsequently charged with one count of Class A misdemeanor

      battery. Following a bench trial, Monnett was found guilty as charged and

      subsequently sentenced to a term of thirty days in the Marion County Jail.


[2]   On appeal, Monnett contends that the evidence is insufficient to sustain her

      conviction. Concluding otherwise, we affirm.



                            Facts and Procedural History
[3]   Monnett went to Maxwell’s residence during the evening hours on January 10,

      2015, after receiving word that Monnett’s boyfriend, Larry, “was getting locked

      up … for … a violation of his GPS monitoring.” Tr. p. 5. Monnett went into

      Maxwell’s home while Maxwell was “sitting on the couch talking to

      [Maxwell’s] daughter’s grandparents.” Tr. p. 6. Monnett then “punched

      [Maxwell] in [her] face” causing Maxwell to fall “back on the couch.” Tr. p. 6.

      Monnett told Maxwell that she “was gonna pay for having Larry locked up.”

      Tr. p. 6.


[4]   Indianapolis Metropolitan Police Officer Nathaniel Schauwecker was

      dispatched to Maxwell’s residence. Officer Schauwecker arrived while other

      officers were placing Larry, who was at Maxwell’s residence, in the “Sheriff’s

      wagon.” Tr. p. 12. Soon after Officer Schauwecker arrived at the residence,

      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 2 of 7
      Maxwell “came out of the house and started yelling that [the officers] needed to

      come inside that she had been attacked.” Tr. p. 12. Officer Schauwecker went

      inside the residence and found Monnett “lying face down on the floor in the

      living room.” Tr. p. 13.


[5]   Officer Schauwecker “started speaking to [Monnett] [telling her] that she

      needed to sit up and tell [him] what was going on so [the officers] could get this

      situation figured out.” Tr. p. 13. Monnett “continued to lay there [and did] not

      move or speak to” Officer Schauwecker. Tr. p. 13. After Officer Schauwecker

      informed Monnett “that if she couldn’t sit up and talk to [him] that [he] would

      have to arrest her,” Monnett “immediately sat up off the floor and started

      yelling that [Maxwell] had come in the living room [and] hit her in the head

      with a candle.” Tr. p. 13.


[6]   Maxwell “also became very loud, they were both very loud and verbal toward

      each other. And both accused the other one of striking them, and both denied

      ever touching the other person.” Tr. pp. 13-14. At that time Officer

      Schauwecker and the other officers on the scene “placed both females in

      handcuffs and … started walking them outside to get separation and out of the

      confines of the house.” Tr. p. 14. Although Officer Schauwecker did not

      observe any visible injuries to either Maxwell or Monnett, both claimed to have

      suffered pain as a result of the other’s actions. As Officer Schauwecker was

      escorting Monnett from the home, Monnett, referring to Maxwell, uttered “the

      b[****] got what she deserved for snitching.” Tr. p. 14.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 3 of 7
[7]   On January 11, 2015, Appellee-Plaintiff the State of Indiana (the “State”)

      charged Monnett with Class A misdemeanor battery. Monnett was found

      guilty following a bench trial. The trial court subsequently sentenced Monnett

      to thirty days in the Marion County Jail. This appeal follows.



                                Discussion and Decision
[8]   Monnett contends that the evidence is insufficient to sustain her conviction for

      Class A misdemeanor battery. The Indiana Supreme Court has held that “[i]t is

      the fact-finder’s role, not that of appellate courts, to assess witness credibility

      and weigh the evidence to determine whether it is sufficient to support a

      conviction.” Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). As such,


              [w]hen reviewing a challenge to the sufficiency of the evidence
              underlying a criminal conviction, we neither reweigh the
              evidence nor assess the credibility of witnesses. Wright v. State,
              828 N.E.2d 904, 905-06 (Ind. 2005). The evidence—even if
              conflicting—and all reasonable inferences drawn from it are
              viewed in a light most favorable to the conviction. Rohr v. State,
              866 N.E.2d 242, 248 (Ind. 2007). “[W]e affirm if there is
              substantial evidence of probative value supporting each element
              of the crime from which a reasonable trier of fact could have
              found the defendant guilty beyond a reasonable doubt.” Davis v.
              State, 813 N.E.2d 1176, 1178 (Ind. 2004).


      Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (first set of brackets added,

      second set of brackets in original).




      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 4 of 7
[9]    It is not necessary that the evidence overcome every reasonable hypothesis of

       innocence. Drane, 867 N.E.2d at 147. “The evidence is sufficient if an

       inference may reasonably be drawn from it to support the verdict.” Id. “In

       essence, we assess only whether the verdict could be reached based on

       reasonable inferences that may be drawn from the evidence presented.” Baker v.

       State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Further, a

       conviction can be sustained on only the uncorroborated testimony of a single

       witness, even when that witness is the victim. Bailey, 979 N.E.2d at 135 (citing

       Ferrell v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991)). The trial court, acting as

       the trier-of-fact, is free to believe whomever it sees fit. See Klaff v. State, 884

       N.E.2d 272, 274 (Ind. Ct. App. 2008).


[10]   Indiana Code section 35-42-2-1(b) provides that a person who knowingly or

       intentionally “touches another person in a rude, insolent, or angry manner …

       commits battery, a Class B misdemeanor.” However, the offense is a Class A

       misdemeanor if it results in bodily injury to any other person. Ind. Code § 35-

       42-2-1(c). In charging Monnett, the State alleged that “On or about January 10,

       2015, [Monnett] did knowingly or intentionally touch [Maxwell] in a rude,

       insolent, or angry manner, resulting in bodily injury to [Maxwell], specifically

       pain and/or swelling and/or bruising[.]” Appellant’s App. p. 12.


[11]   During trial, the State presented evidence that Monnett came to Maxwell’s

       residence on January 10, 2015, after learning that her “boyfriend was getting

       locked up … for … a violation of his GPS monitoring.” Tr. p. 5. Maxwell

       testified that Monnett came into her home while Maxwell was “sitting on the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 5 of 7
       couch talking to [Maxwell’s] daughter’s grandparents.” Tr. p. 6. Monnett then

       “punched [Maxwell] in [the] face” causing Maxwell to fall “back on the

       couch.” Tr. p. 6. Monnett told Maxwell that she “was gonna pay for having

       Larry locked up.” Tr. p. 6. Maxwell further testified that as a result of

       Monnett’s actions, she suffered pain and a “scratch on [her] eye.” Tr. p. 6.


[12]   In addition, Officer Schauwecker testified that he encountered Monnett and

       Maxwell when he arrived at Maxwell’s residence. Officer Schauwecker

       testified that after he approached Monnett, Monnett started yelling that

       Maxwell “had come in the living room [and] hit her in the head with a candle.”

       Tr. p. 13. Maxwell “also became very loud.” Tr. p. 13. Both Maxwell and

       Monnett “accused the other one of striking them, and both denied ever

       touching the other person.” Tr. pp. 13-14. At that time Officer Schauwecker

       and the other officers on the scene “placed both females in handcuffs and …

       started walking them outside to get separation and out of the confines of the

       house.” Tr. p. 14. As Officer Schauwecker was escorting Monnett from the

       home, Monnett, referring to Maxwell, uttered that “the b[****] got what she

       deserved for snitching.” Tr. p. 14.


[13]   Upon review, we conclude that the State presented sufficient evidence to

       sustain Monnett’s conviction for Class A misdemeanor battery. The record

       demonstrates that Monnett punched Maxwell, causing Maxwell pain.

       Monnett’s claim to the contrary merely amounts to an invitation for this court

       to reweigh the evidence, which we will not do. See Bailey, 979 N.E.2d at 135.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 6 of 7
[14]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1506-CR-603 | December 28, 2015   Page 7 of 7